                                               Case 2:20-cv-01051-APG-BNW Document 24 Filed 05/13/21 Page 1 of 2




                                           1 PUOY K. PREMSRIRUT, ESQ.
                                             Nevada Bar No. 7141
                                           2 PUOY K. PREMSRIRUT, ESQ., INC.
                                             520 S. Fourth Street, Second Floor
                                           3 Las Vegas, NV 89101
                                             Telephone: 702.384.5563
                                           4 Facsimile: 702.385.6965
                                             Email: puoy@brownlawlv.com
                                           5
                                             NICOLE E. LOVELOCK, ESQ.
                                           6 Nevada State Bar No. 11187
                                             MARTA D. KURSHUMOVA, ESQ.
                                           7 Nevada State Bar No. 14728
                                             JONES LOVELOCK
                                           8 6675 S. Tenaya Way, Suite 200
                                             Las Vegas, Nevada 89113
                                           9 Telephone: (702) 805-8450
Tel: (702) 384-5563 Fax: (702) 385-6965




                                             Facsimile: (702) 805-8451
 PUOY K. PREMSRIRUT, ESQ., INC.




                                          10 Email: nlovelock@joneslovelock.com
    520 South 4th Street | Second Floor




                                             Email: mkurshumova@joneslovelock.com
                                          11
        Las Vegas, Nevada 89109




                                             Attorneys for Defendant Cheyenne Medical, LLC
                                          12 d/b/a Thrive Cannabis Marketplace

                                          13

                                          14                              UNITED STATES DISTRICT COURT
                                          15                                     DISTRICT OF NEVADA
                                          16 ANGELIA LILLY, Individually and on behalf         CASE NO.: 2:20-cv-01051-APG-BNW
                                             of others similarly situated,
                                          17
                                                                      Plaintiff,
                                          18 v.                                                STIPULATION AND ORDER FOR
                                                                                               DISMISSAL WITH PREJUDICE
                                          19 CHEYENNE MEDICAL LLC, d/b/a THRIVE
                                             CANNABIS MARKETPLACE,
                                          20
                                                       Defendant.
                                          21

                                          22         Plaintiff ANGELIA LILLY, by and through her attorneys of record, Gustavo Ponce, Esq. and
                                          23 Yana A. Hart, Esq. of the law firm of KAZEROUNI LAW GROUP, APC, and Defendant

                                          24 CHEYENNE MEDICAL LLC, d/b/a THRIVE CANNABIS MARKETPLACE, by and through its

                                          25 attorneys of record, Puoy K. Premsrirut, Esq. of Puoy K. Premsrirut, Esq., Inc., and Nicole E.

                                          26 Lovelock, Esq. of Jones Lovelock, (collectively referred to as the “Parties”) hereby stipulate and

                                          27 agree to the following:

                                          28
                                               Case 2:20-cv-01051-APG-BNW Document 24 Filed 05/13/21 Page 2 of 2




                                           1             1. Any and all claims with respect to the above-captioned matter are hereby dismissed

                                           2 with prejudice;

                                           3             2. Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, the Parties

                                           4 respectfully and jointly submit this Stipulation of Dismissal of this action, each party to bear their

                                           5 own fees and costs.

                                           6 DATED this 13th day of May 2021.              DATED this 13th day of May 2021.
                                           7

                                           8 By: /s/__Nicole E. Lovelock Esq. _______ By: /s/__Gustavo Ponce, Esq. __________________
                                                 Nicole E. Lovelock, Esq.                    Gustavo Ponce, Esq.
                                           9     Marta D. Kurshumova, Esq.                   KAZEROUNI LAW GROUP, APC
                                                 JONES LOVELOCK                              6069 S. Fort Apache Rd., Suite 100
                                          10     6675 S. Tenaya Way, Suite 200               Las Vegas, Nevada 89148
                                                 Las Vegas, Nevada 89113
                                          11                                                 Yana A. Hart, Esq.
Tel: (702) 384-5563 Fax: (702) 385-6965
 PUOY K. PREMSRIRUT, ESQ., INC.




                                                 Puoy K. Premsrirut, Esq.                    KAZEROUNI LAW GROUP, APC
                                          12
    520 South 4th Street | Second Floor




                                                 PUOY K. PREMSRIRUT, ESQ.,                   2221 Camino Del Rio South, Suite 101
                                                 INC.                                        San Diego, California 92108
        Las Vegas, Nevada 89109




                                          13
                                                 520 S. Fourth Street, Second Floor          Attorneys for Plaintiff Angelia Lilly and the
                                          14     Las Vegas, Nevada 89101                     Putative Class
                                          15       Attorneys for Defendant Cheyenne
                                          16       Medical, LLC d/b/a Thrive Cannabis
                                                   Marketplace
                                          17

                                          18

                                          19                                                ORDER

                                          20          IT IS SO ORDERED.

                                          21                                                                                             _______
                                                                                           UNITED STATES DISTRICT JUDGE
                                          22

                                          23                                                                                             _______
                                                                                           DATE
                                          24

                                          25

                                          26

                                          27

                                          28

                                                                                                2
